
	

114 SRES 342 ATS: Congratulating the women's volleyball team of Wheeling Jesuit University on winning the Division II National Championship.
U.S. Senate
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 342
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2015
			Mrs. Capito (for herself and Mr. Manchin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the women's volleyball team of Wheeling Jesuit University on winning  the Division
			 II National Championship.
	
	
 Whereas on Saturday, December 12, 2015, the Wheeling Jesuit Cardinals won the Division II National Championship women's volleyball trophy in 3 straight sets, defeating the Palm Beach Atlantic Sailfish of Tampa, Florida, by scores of—
 (1)25 to 22; (2)26 to 24; and
 (3)26 to 24; Whereas Wheeling Jesuit Cardinals setter Andrea Thobe earned the Most Outstanding Player award;
 Whereas Wheeling Jesuit Cardinals volleyball players Jessica Thobe, Haley Kindall, and Kayce Krucki were recognized by being named to the All-Tournament team;
 Whereas head volleyball coach Christy Benner, assistant volleyball coach Matt Benner, and graduate assistant coach Allissa Ware brilliantly created successful game plans throughout the 2015 season; and
 Whereas all members of the Wheeling Jesuit Cardinals women’s volleyball team, including Abby Moffit, Alexa Brown, Sydney Obringer, Maddy Smyth, Allegra Shippy, Julie Henderson, Samantha Obringer, Maddy Kassen, Emily Blank, Katie Campbell, Emma Schluecher, and Lauren Graves successfully worked together to help deliver the first National Championship for Wheeling Jesuit University: Now, therefore, be it
		
	
 That the Senate congratulates the women's volleyball team of Wheeling Jesuit University on winning the Division II National Championship.
		
